Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group 3, Claims 53-57 and new Claims 72-77with species elections to regulatable T cell (Claim 53) and cytotoxic T cell (Claim 56) in the reply filed June 2, 2021 and further species elections to FKBP, E31G+F36V+R71G+K105E in Claim 53, SEQ ID NO: 213417 in Claim 75, and Shield-1 in Claim 76 in the reply filed on August 10, 2021 is acknowledged.
Upon search and reconsideration, the mutations listed for FKBP – F36V, L106P, and E31G+F36V+R71G+K105E have been rejoined.
Claims 1, 6-9, 36-43, 47, 53-57, 66-68, and 72-77 are currently pending. The Examiner has withdrawn Claims 1, 6-9, 36-43, 47, and 66-68 from further consideration because these claims are drawn to non-elected subject matter. Claims 53-57 and 72-77 are currently under examination.

Benefit of priority is to March 3, 2017 because provisional application SN 62/320,864 does not describe the FKBP having F36V or E31G+F36V+R71G+K105E mutations. The ‘864 mentions FKBP L106P on the very last page, page 294.

Applicants have submitted nine Information Disclosure Statements (PTO1449) citing about 412 references. This is an extraordinary number of references for an Examiner to review in detail, particularly when many of the references do not pertain to the claimed invention. The Examiner has reviewed the references to the extent 

Applicants have submitted massive 2,878 page specification. While the Examiner can only review the specification in a cursory manner in the time allotted for the examination of the claimed invention, and searching the specification results in computer crashes. Therefore, Applicants are encouraged to review their own specification for “no nos” such as hyperlinks (http//) and sequences without sequence identification numbers (SEQ ID NO:).  Upon her cursory review of the specification, the Examiner did not find these issues, but with such a massive specification a hyperlink could be tucked in to the words and missed and the specification should be word searched for http, for example, which word search the Examiner cannot perform..


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-57 and 72-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 53 states that the FKBP will have 2 or more mutations relative to wild-type FKBP yet the mutations are listed as individual mutations such as F36V and L106P as well as a string of mutations E31G+F36V+R71G+K105E. It is not clear if the string of mutations should be taken as one mutation or as four individual mutations.
Claim 53 lists mutations without a reference sequence identification number, rendering the claim indefinite.
Claim 53 refers to acronyms FKBP or DHFR without providing the name of the protein.
Claim 53 comprises an SRE that is either FKBP or DHFR, which is an improper Markush group because these proteins do not share a common structure or a common function (one is an prolyl isomerase and the other a reductase). Thus, Claim 53 should be directed to one or the other, FKBP or DHFR. 
Claim 54 states that the effector module encodes a chimeric antigen receptor, yet a protein does not encode a protein. 
Claim 56 refers to an improper Markush group of T cells because a lymphocyte may be a B lymphocyte or a T lymphocyte. Thus, the members of the group of T cells are not limited to T cells, and therefore Claim 56 is drawn to an improper Marksuh grouping.
hyperproliferative condition, not a hypoporliferative condition.
Claim 72 lists a variety of percent identities such as 70%, 75%, 80%, 85%, 90%, and 95% sequence identity. Thus, it is not clear which percent identity should be reviewed or targeted. Further, must the FKBP having 70% identity to SEQ ID NO: 213297 also comprise the E31G+F36V+R71G+K105E mutation. Also, the addition of the percent identity broadens the scope of Claim 53 because Claim 53 states that only the specific mutations will be made in relation to the wild-type FKBP.
	Claim 75 refers to Table 20. 
MPEP 2173.05(s) Reference to Figures or Tables [R-08.2012]
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)

	In accordance to MPEP 2173.05(s), Applicants are required to remove all references to Tables from the claim and provide each component of the Table in the claim itself.	
	Also, Table 20 (at page 2805+) refers to CD19 scFv, CD8a hinge-TM, and so forth, which lack antecedent basis in Claim 53 which does not mention that the effector module will comprise these other domains. See that even the elected SEQ ID NO: 213417 comprises a CD8a leader sequence, CD19 scFv, CD8a hinge-TM, 41BB, 
	Claim 76 is drawn to the stimulus being Shield-1, methotrexate, and trimethoprim which differ in structure and function one from the other, and therefore represent an improper Markush group.

	

	Claims 53-57 and 72-77 are rejected under the judicially-created basis that it contains an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
	See the 112/2 above, and particular to Claims 53, 56, and 76.
	In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 53-57, 72, 73, 76, and 77 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wandless et al. (2010; US 20100034777).
FKBP variants comprising mutation F36V and an additional mutation at L106P which is a ligand responsive destabilizing domain (See Example 7 at page 16 and note that 5 lines from the bottom of [0223] it states that “all sequences maintained the F36V mutation”). Wandless SEQ ID NO: 1 is FKBP having the F36V mutation; with the further L106P mutation, the sequences are the same as SEQ ID NO: 213274 (Claim 72, 73).  Wandless et al. teach (page 12, [0180]) to transfect NK-92 cells (which are CD8+ T cells and therefore are cytotoxic T cells (Claim 55, 56); which are derived from a patient having lymphoma (Claim 57)) with vaccinia virus vvDD-L-L106P-IL2. SCID mice bearing HCT116 tumors were treated with NK-92 cell therapy by intravenous injection of the cells in PBS (Claim 77) and stimulus Shield-1 (Claim 76). Therefore, Wandless et al. teach a regulatable T cell engineered to express a effector module comprising a stimulus responsive element that is the FKBP destabilizing domain comprising two or more mutations that are F36V and L106P and a payload that is IL2 (Claim 53), wherein Claim 54).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 53-57, 72, 73, 76, and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wandless et al. (2010; US 20100034777).
The teachings of Wandless et al. are set forth above. 
At page 18, Example 10, Table 2, Wandless et al. teach C-terminal destabilizing domains in the YFP-FKBP that include E31G+R71G+K105E that is stabilized by Shield-1 (Claim 76).  As noted in Example 7 at page 16 at 5 lines from the bottom of [0223] it states that “all sequences maintained the F36V mutation”.  Therefore, it is taken that this set of mutations that destabilize the FKBP also comprises the F36V mutation and therefore the FKBP will have the same sequence as SEQ ID NO: 213297 (Claim 72, 73). Wandless et al. teach that as observed with N-terminal destabilization domains (such as the FKBP-YFP having the F36V+L106P mutation in Example 7), all variants exhibit nearly identical rates of increase in fluorescence upon addition of Shield1, regardless of the degree of instability conferred. 
Therefore, that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the Claims 55, 56, 57) for the treatment of SCID mice bearing HCT116 tumors were treated with NK-92 cell therapy by intravenous injection of the cells in PBS (Claim 77)  because Wandless teaches that as observed with N-terminal destabilization domains (such as the FKBP-YFP having the F36V+L106P mutation in Example 7), all C-terminal destabilizing FKBP variants exhibit nearly identical rates of increase in fluorescence upon addition of Shield1, regardless of the degree of instability conferred (Claim 53, 54).

Wandless et al. do not teach or suggested to fuse the FKBP DD to a CD19 targeting domain, or to target CD19 B cell antigen via the treatment of B-cell malignancies, for example. Thus, it appears that Claim 74 and Claim 75 limited to sequences in Table 20 having the FKBP DD and CD11 scFv (that is, that T cells comprising SEQ ID NO: 213412, 213414, and 213417) are free of the prior art of record.

Art of Record:
Juillerat et al. (2016; Design of chimeric antigen receptors with integrated controllable transient functions. Scientific Reports. 6, 18950, pages 1-7) teaches engineered CAR- T cells that are small-molecule switch on – see Figure 1. The chimeric protein expressed in the T cell can comprise scFV from the CD19 antigen (page 2, line 1), the wild-type FKBP, a CD8a hinge domain, a transmembrane domain ™ and an intracellular domain. Claim 75 is drawn to Table 20/ SEQ ID NO: 213417 which 
Brogdon et al. (2019; USP 10,221,245 having priority to September 8, 2014) teach SEQ ID NO: 213417 through the CD3 zeta, that is, from the N-terminus CD8a leader, Cd19 scFv, CD8a hinge+TM, 41BB, and CD3 zeta, but not the GGSGG linker and FKBP DD domain as Brogdon SEQ ID NO: 58.

Applicants have many applications having SEQ ID NO: 213412, 213414, and 213417. For example:
SN 16/558,224 comprises NO: 213412 as NO: 670, 3878, and 7146; NO: 213414 as NO: 672, 3380, and 7148; and SEQ ID NO: 213417 as NO: 675, 3883, and 7151. This application appears to have claims drawn to non-elected DHFR DD.



	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656